                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:                                      §     Chapter 11
                                            §
SPHERATURE INVESTMENTS LLC                  §     CASE NO. 20-42492
et al.                                      §
                                            §
_______________________________________ §
                                            §
SPHERATURE INVESTMENTS LLC,                 §
et al. d/b/a World Ventures Holdings, LLC 1 §
                                            §
                      Plaintiff,            §
                                            §
v.                                          §     Adversary No. 21-04058
                                            §
KENNETH E. HEAD                             §
                                            §
                      Defendants.           §
_________________________________________________________________________________

        DEFENDANT’S MOTION FOR WITHDRAWAL OF THE REFERENCE
     PURSUANT TO 11 U.S.C. § 157(d) AND FRBP 5011 AND SUPPORTING BRIEF
_________________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Defendants Kenneth E. Head (“Head” or “Defendant”) files this Motion for Withdrawal of

the Reference Pursuant to 28 U.S.C. § 157(d) and FRBP 5011 (the “Motion”), and would respectfully

show the Court as follows:




1
 The “Debtors” or “WorldVentures”) in the above-described jointly administered Chapter 11 bankruptcy cases (“Cases”)
are Spherature Investments LLC (“Spherature”) EIN#5471, Rovia, LLC (“Rovia”) EIN#7705, WorldVentures Marketing
Holdings, LLC (“WV Marketing Holdings”) EIN#3846, WorldVentures Marketplace, LLC (“WV Marketplace”)
EIN#6264, WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255, WorldVentures Services, LLC (“WV
Services”) EIN#2220.

DEFENDANT’S MOTION FOR WITHDRAWAL OF THE REFERENCE
PURSUANT TO 11 U.S.C. § 157(d) AND FRBP 5011 – PAGE 1
                                       I. Jurisdiction and Venue

        1.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

The claims asserted in this matter are not.

        2.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                              II. Background

        3.      On December 21, 2020, (the “Petition Date”), Debtors filed their respective voluntary

petitions for relief under Chapter 11 of the Bankruptcy Code.

        4.      On February 22, 2021, Debtors filed their Original Complaint and Request for

Preliminary Injunction (the “Complaint”) alleging the following causes of action: (1) breach of

contract; and (2) breach of fiduciary duty. Debtors also seek a remedy of injunctive relief.

        5.      On April 2, 2021, Defendant filed his Amended Motion to Dismiss. If the Amended

Motion to Dismiss is denied, Defendant intends to request a jury trial.

                                         III. Relief Requested

        6.      Head respectfully requests that the Court enter an Order withdrawing the reference to

the Bankruptcy Court pursuant to 28 U.S.C. § 157(d) and Federal Rule of Bankruptcy Procedure 5011.

        7.      In light of the fact that this Court does not have jurisdiction to grant relief requested in

the Complaint, Head maintains that it makes sense to simply withdraw the reference with no conditions.

                                              IV. Argument

A.      Standards for withdrawal of the reference

        8.      The Federal District Court exercises original exclusive jurisdiction over the Adversary

Proceeding pursuant to 28 U.S.C. §§ 1334(a) and (b). Pursuant to 28 U.S.C. § 157(a) and the Standing

Order, the Adversary Proceeding was automatically referred to the Bankruptcy Court.




DEFENDANT’S MOTION FOR WITHDRAWAL OF THE REFERENCE
PURSUANT TO 11 U.S.C. § 157(d) AND FRBP 5011 – PAGE 2
         9.        Notwithstanding the automatic reference, 28 U.S.C. § 157(d) authorizes and, in some

circumstances, requires the District Court to withdraw the reference to the Bankruptcy Court. The

statute provides:

         The District Court may withdraw, in whole or in part, any case or proceeding referred
         under this section [28 U.S.C. § 157], on its own motion or on timely motion of any
         party, for cause shown. The district court shall, on timely motion of a party, so withdraw
         a proceeding if the court determines that resolution of the proceeding requires
         consideration of both title 11 and other laws of the United Sates regulating organizations
         or activities affecting interstate commerce. 2

         10.       A bankruptcy judge’s authority to adjudicate claims in a referred action depends on

whether the claim is “core” or “non-core.” Bankruptcy judges hear but do not have authority to

determine non-core claims, absent the parties’ consent (which will not be given by the Defendant);

rather, the bankruptcy court may only recommend proposed findings of fact and conclusions of law to

the district court, absent consent of the parties.3 Although bankruptcy judges may hear and determine

core claims, those determinations are subject to the District Court’s review.4 Furthermore, bankruptcy

judges are constitutionally prohibited from holding jury trials on non-core claims.5 Bankruptcy judges

may not hold jury trials even on core claims absent special designation by the District Court and the

consent of both parties.6

         11.       The term “core proceeding” is not defined in the Bankruptcy Code, but 28 U.S.C. §

157(b) provides an illustrative list of proceedings that may be considered “core.” The Fifth Circuit has

held that a proceeding is core if it “invokes a substantive right provided by title 11 or if it is a proceeding

that, by its nature, could arise only in the context of a bankruptcy case.” 7 Where an action is simply a




2
  28 U.S.C. 157(d).
3
  28 U.S.C. § 157(c)(1).
4
  28 U.S.C. § 157(b) and 28 U.S.C. § 158.
5
  Orion Picture Corn. v. Showtime Networks Inc. (In re Orion), 4 F.3d 1095, 1101 (2nd Cir.1993).
6
  28 U.S.C. § 157(e).
7
  U.S. Brass Corp. v. Travelers Ins. Group, Inc. (In re U.S. Brass Corp.), 301 F.3d 296, 304 (5th Cir.2002).

DEFENDANT’S MOTION FOR WITHDRAWAL OF THE REFERENCE
PURSUANT TO 11 U.S.C. § 157(d) AND FRBP 5011 – PAGE 3
suit that, absent the bankruptcy, could have proceeded in another forum, it is a non-core proceeding.8

The fact that a plaintiff in a proceeding may also be a bankruptcy debtor does not make that matter a

core proceeding.9

         12.      In Holland America Ins. Co. v. Succession of Roy, the Fifth Circuit provided district

courts the following guidance when deciding whether to order withdrawal of a reference:

         [T]he district court must keep one eye cocked toward the decision of the Supreme Court
         in Northern Pipeline Constr. v. Marathon Oil Pipe Line Co., 458 U.S. 50, 102 S.Ct.
         2858, 73 L.Ed.2d 598 (1982), which is the progenitor of the new bankruptcy court
         jurisdictional scheme. Whatever the precise teaching of Marathon it holds, at a
         minimum that Article I bankruptcy courts may not have original jurisdiction over
         adversary proceedings that do not intimately involve the debtor-creditor relationship
         and rest solely in issues of state law. 458 U.S. at 84, 102 S.Ct. at 2878m, 73 L.Ed.2d at
         623… The Bankruptcy Amendments Act has attempted a flexible response to
         Marathon, permitting bankruptcy courts to hear “core” proceedings by blanket
         reference from the district court, while authorizing them to function much like
         magistrates as adjuncts to the district court on matters that are merely “related to” a
         bankruptcy. Marathon provides the outer boundary of original referred jurisdiction of
         bankruptcy courts, but considerations of judicial economy also bear on the decision to
         withdraw the reference or refer to bankruptcy court. The district court should consider
         the goals of promoting uniformity in bankruptcy administration, reducing forum
         shopping and confusion, fostering the economical use of the debtors’ and creditors’
         resources, and expediting the bankruptcy process.

                  Finally, we note that there is a jury demand in the district court file. Its
         continued existence may influence the district court’s decision, for while we do not
         reach the issue, there is some doubt whether bankruptcy courts can conduct jury trials
         in light of Marathon and the Bankruptcy Amendments Act. The district court should
         apply these factors in articulating whether to withdraw the reference on this litigation.10

The Supreme Court recently offered more guidance on whether the reference should be withdrawn11

         13.       The starting point under Holland America and Stern is whether the claims brought by

the Trustee in the Complaint are “core” or non-core.” This determination is crucial in whether the




8
  In re Gulf States Long Term Acute Care of Covington, L.L.C., 455 B.R. 869, 875 (E.D. La 2011).
9
  Id.
10
   Holland America Ins. Co. v. Succession of Roy, 777 F.2d 992, 998-999 (5th Cir.1985).
11
   Stern v. Marshall, 131 S.Ct. 2594 (2011).

DEFENDANT’S MOTION FOR WITHDRAWAL OF THE REFERENCE
PURSUANT TO 11 U.S.C. § 157(d) AND FRBP 5011 – PAGE 4
reference to the Bankruptcy Court should be withdrawn because the Bankruptcy Court does not have

the constitutional authority to enter final judgments on non-core state court claims.12

B.          Withdrawal of the reference for the breach of contract and breach of fiduciary duty
            claims should be ordered because the claims are “non-core.”

            14.       The breach of contract and breach of fiduciary duty claims are non-core. As set forth in

the Complaint, the breach of contract and breach of fiduciary duty claims are based on the law of the

state of Texas and could have been brought without the filing of the bankruptcy case of the Debtor.

Defendants intend to demand a jury trial on the breach of contract and breach of fiduciary duty claims.

            15.       Because of the non-core nature of the breach of contract and breach of fiduciary duty

claims, the Bankruptcy Court lacks authority to enter final orders on those claims. It is in the interest of

judicial economy that the reference be withdrawn because any appeal of these claims would be de novo

to this Court in any event. Additionally, Defendant is entitled to, and will demand, a jury trial.

            16.       Further, Defendant has not filed bankruptcy proof of claim. Thus, Stern may totally

preclude determination of Plaintiffs’ claims.

            17.       For these reasons, the Court should order the withdrawal of the reference as to the breach

of contract and breach of fiduciary duty claims.

                                                  V. Conclusion

            18.       For the reasons stated above, Head respectfully requests that the Court enter an order

withdrawing the reference to the Bankruptcy Court pursuant to 28 U.S.C. § 157(d) and Federal Rule of

Bankruptcy Procedure 5011.

            19.       In light of the holding in Holland America and Stern, the reference to the Bankruptcy

Corut should be withdrawn for all the reasons set forth above, including (i) the Bankruptcy Court’s lack




12
     Stern, 131 S.Ct. at 2620.

DEFENDANT’S MOTION FOR WITHDRAWAL OF THE REFERENCE
PURSUANT TO 11 U.S.C. § 157(d) AND FRBP 5011 – PAGE 5
of authority to determine the non-core claims in this case; and (ii) the demand for the jury trial which

cannot be held before the Bankruptcy Court.

        20.     Defendant respectfully prays that the Court: (a) grant this Motion and (b) grant such

other and further relief to which Defendant may be justly entitled.




DEFENDANT’S MOTION FOR WITHDRAWAL OF THE REFERENCE
PURSUANT TO 11 U.S.C. § 157(d) AND FRBP 5011 – PAGE 6
                                                 Respectfully submitted,

                                                 SINGER & LEVICK, P.C.


                                                 By:      /s/Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle
                                                         State Bar No. 00798264
                                                         hoodenpyle@singerlevick.com
                                                         Michelle E. Shriro
                                                         State Bar No. 18310900
                                                         mshriro@singerlevick.com
                                                 16200 Addison Road, Suite 140
                                                 Addison, Texas 75001
                                                 Tel. (972) 380-5533
                                                 Fax (972) 380-5748

                                                 ATTORNEYS FOR DEFENDANT
                                                 KENNETH E. HEAD

                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been electronically
mailed to the parties that are registered or otherwise entitled to receive electronic notices in this case
pursuant to the Electronic Filing Procedures in this District and upon the following parties via electronic
mail on April 7, 2021.

Via Email: slockhart@foley.com

Steven C. Lockhart
Foley & Lardner LLP
2021 McKinney Avenue, Suite 1600
Dallas, Texas 75201

                                                          /s/Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle

                                CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with Steven C. Lockhart, attorney for Debtors, and he states that
Debtors are opposed to the requested relief. Therefore, this motion is submitted for the Court’s
consideration.


                                                          /s/Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle


DEFENDANT’S MOTION FOR WITHDRAWAL OF THE REFERENCE
PURSUANT TO 11 U.S.C. § 157(d) AND FRBP 5011 – PAGE 7
